Exhibit 10.24
EXCUTION COPY
SECURITY AGREEMENT
          This SECURITY AGREEMENT (this “Agreement”), dated as of March 23,
2011, among the Persons listed on the signature pages hereof as “Grantors” and
those additional entities that hereafter become parties hereto by executing the
form of US Joinder Agreement in the form of Exhibit J-1 to the Credit Agreement
(defined below) (each, a “Grantor” and collectively, the “Grantors”), and WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company (“WFCF”), in
its capacity as administrative agent and collateral agent for the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, “Agent”).
WITNESSETH:
          WHEREAS, pursuant to that certain Credit Agreement of even date
herewith (as amended, restated, supplemented, modified, renewed, extended, or
replaced from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Pregis Holding II Corporation, a Delaware corporation,
as parent (“Parent”), Pregis Corporation, a Delaware corporation (the “Company),
and certain Subsidiaries of the Company identified as borrowers on the signature
pages thereto, as borrowers (together with the Company, each a “Borrower” and
collectively, “Borrowers”), the lenders party thereto as “Lenders” (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a “Lender” and, collectively, the “Lenders”), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof; and
          WHEREAS, Agent has agreed to act as agent for the benefit of the
Lender Group and the Bank Product Providers in connection with the transactions
contemplated by the Credit Agreement and this Agreement;
          WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents, to induce the Bank Product Providers to
enter into the Bank Product Agreements, and to induce the Lender Group and the
Bank Product Providers to make financial accommodations to Borrowers as provided
for in the Credit Agreement, the other Loan Documents and the Bank Product
Agreements, Grantors have agreed to grant a continuing security interest in and
to the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, the Secured Obligations;
          WHEREAS, pursuant to the Credit Agreement, the Grantors are entering
into this Agreement in order to grant to the Agent, for the ratable benefit of
the Lender Group, a security interest in the Collateral (as hereinafter
defined); and
          WHEREAS, each Grantor will derive substantial direct and indirect
benefit from the transaction contemplated by the Loan Documents.
          NOW, THEREFORE, for and in consideration of the recitals made above
and other good and valuable consideration, the receipt, sufficiency and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Defined Terms. All initially capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto). Any terms (whether capitalized or lower case) used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Credit Agreement; provided,
however, that to the extent that the Code is used to define any term used herein
and if such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:
               (a) “Account” means an account (as that term is defined in
Article 9 of the Code).
               (b) “Account Debtor” means an account debtor (as that term is
defined in the Code).
               (c) “Agent” has the meaning specified therefor in the preamble to
this Agreement.
               (d) “Agent’s Lien” has the meaning specified therefor in the
Credit Agreement.
               (e) “Agreement” has the meaning specified therefor in the
preamble to this Agreement.
               (f) “Bank Product Obligations” has the meaning specified therefor
in the Credit Agreement.
               (g) “Bank Product Provider” has the meaning specified therefor in
the Credit Agreement.
               (h) “Books” means books and records (including each Grantor’s
Records indicating, summarizing, or evidencing such Grantor’s assets (including
the Collateral) or liabilities, each Grantor’s Records relating to such
Grantor’s business operations or financial condition, and each Grantor’s goods
or General Intangibles related to such information).
               (i) “Borrower” and “Borrowers” have the respective meanings
specified therefor in the recitals to this Agreement.
               (j) “Cash Equivalents” has the meaning specified therefor in the
Credit Agreement.
               (k) “Chattel Paper” means chattel paper (as that term is defined
in the Code), and includes tangible chattel paper and electronic chattel paper.
               (l) “Code” means the New York Uniform Commercial Code, as in
effect from time to time; provided, however, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to

-2-



--------------------------------------------------------------------------------



 



Agent’s Lien on any Collateral is governed by the Uniform Commercial Code as
enacted and in effect in a jurisdiction other than the State of New York, the
term “Code” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority, or remedies.
               (m) “Collateral” has the meaning specified therefor in Section 2.
               (n) “Collections” has the meaning specified therefor in the
Credit Agreement.
               (o) “Commercial Tort Claims” means commercial tort claims (as
that term is defined in the Code) listed on Schedule 1, as such schedule may be
updated from time to time, but excluding commercial tort claims that constitute
Excluded Property.
               (p) “Copyrights” means any and all rights in any works of
authorship, including (i) copyrights and moral rights, (ii) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 2, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of each Grantor’s rights corresponding
thereto throughout the world.
               (q) “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.
               (r) “Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.
               (s) “Deposit Account” means a deposit account (as that term is
defined in the Code).
               (t) “Equipment” means equipment (as that term is defined in the
Code).
               (u) “Event of Default” has the meaning specified therefor in the
Credit Agreement.
               (v) “Excluded Property” has the meaning specified therefor in the
Credit Agreement.”
               (w) “Fixtures” means fixtures (as that term is defined in the
Code).
               (x) “General Intangibles” means general intangibles (as that term
is defined in the Code), and includes payment intangibles, contract rights,
rights to payment, rights under Hedge Agreements (including the right to receive
payment on account of the termination (voluntarily or involuntarily) of any such
Hedge Agreements), rights arising under common law,

-3-



--------------------------------------------------------------------------------



 



statutes, or regulations, choses or things in action, goodwill, Intellectual
Property, Intellectual Property Licenses, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the Code, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
goods, Investment Related Property, Negotiable Collateral, and oil, gas, or
other minerals before extraction.
               (y) “Grantor” and “Grantors” have the respective meanings
specified therefor in the preamble to this Agreement.
               (z) “Guaranty” has the meaning specified therefor in the Credit
Agreement.
               (aa) “Insolvency Proceeding” has the meaning specified therefor
in the Credit Agreement.
               (bb) “Intellectual Property” means any and all Patents,
Copyrights, Trademarks, trade secrets, know-how, inventions (whether or not
patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, URLs and domain names, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.
               (cc) “Intellectual Property Licenses” means, with respect to any
Person (the “Specified Party”), (i) any licenses or other similar rights
provided to the Specified Party in or with respect to Intellectual Property
owned or controlled by any other Person, and (ii) any licenses or other similar
rights provided to any other Person in or with respect to Intellectual Property
owned or controlled by the Specified Party, in each case, including (A) any
software license agreements (other than license agreements for commercially
available off-the-shelf software that is generally available to the public which
have been licensed to a Grantor pursuant to end-user licenses), (B) the license
agreements listed on Schedule 3, and (C) the right to use any of the licenses or
other similar rights described in this definition in connection with the
enforcement of the Lender Group’s rights under the Loan Documents.
               (dd) “Intercreditor Arrangements” has the meaning specified
therefor in the Credit Agreement
               (ee) “Inventory” means inventory (as that term is defined in the
Code).
               (ff) “Investment Related Property” means (i) any and all
investment property (as that term is defined in the Code), and (ii) any and all
of the following (regardless of whether classified as investment property under
the Code): all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.

-4-



--------------------------------------------------------------------------------



 



               (gg) “Joinder” means each US Joinder Agreement executed and
delivered by Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Exhibit J-1 to the Credit Agreement.
               (hh) “Lender” and “Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.
               (ii) “Lender Group” has the meaning specified therefor in the
Credit Agreement.
               (jj) “Loan Document” has the meaning specified therefor in the
Credit Agreement.
               (kk) “Negotiable Collateral” means letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts and documents (as
each such term is defined in the Code).
               (ll) “Obligations” has the meaning specified therefor in the
Credit Agreement.
               (mm) “Parent” has the meaning specified therefor in the recitals
to this Agreement.
               (nn) “Patents” means patents and patent applications, including
(i) the patents and patent applications listed on Schedule 4, (ii) all
continuations, divisionals, continuations-in-part, re-examinations, and reissues
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past, present,
or future infringements thereof, (iv) the right to sue for past, present, and
future infringements thereof, and (v) all of each Grantor’s rights corresponding
thereto throughout the world.
               (oo) “Patent Security Agreement” means each Patent Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit B.
               (pp) “Permitted Liens” has the meaning specified therefor in the
Credit Agreement.
               (qq) “Person” has the meaning specified therefor in the Credit
Agreement.
               (rr) “Pledged Companies” means each Person listed on Schedule 6
as a “Pledged Company”, together with each other Person, all or a portion of
whose Stock is acquired or otherwise owned by a Grantor after the Closing Date.
               (ss) “Pledged Interests” means all of each Grantor’s right, title
and interest in and to all of the Stock now owned or hereafter acquired by such
Grantor, regardless of

-5-



--------------------------------------------------------------------------------



 



class or designation, including in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Stock,
the right to receive any certificates representing any of the Stock, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing; provided that to the
extent that such Pledged Interests secure Secured Obligations constituting US
Obligations, the term “Pledged Interests” shall not include voting Stock in
excess of 65% of the total outstanding voting Stock of any first tier Foreign
Subsidiary of any US Loan Party that is a CFC (and none of the Stock of any
Subsidiary of such CFC).
               (tt) “Pledged Interests Addendum” means a Pledged Interests
Addendum substantially in the form of Exhibit C.
               (uu) “Pledged Notes” has the meaning specified therefor in
Section 5(g).
               (vv) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.
               (ww) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.
               (xx) “Proceeds” has the meaning specified therefor in Section 2.
               (yy) “PTO” means the United States Patent and Trademark Office.
               (zz) “Real Property” means any estates or interests in real
property now owned or hereafter acquired by any Grantor or any Subsidiary of any
Grantor and the improvements thereto.
               (aaa) “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.
               (bbb) “Secured Obligations” means each and all of the following:
(a) all of the present and future obligations of each of the Grantors arising
from, or owing under or pursuant to, this Agreement, the Credit Agreement, or
any of the other Loan Documents (including any Guaranty), (b) all Bank Product
Obligations, and (c) all other Obligations of Borrowers (including, in the case
of each of clauses (a), (b) and (c), reasonable attorneys fees and expenses and
any interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding).

-6-



--------------------------------------------------------------------------------



 



               (ccc) “Securities Account” means a securities account (as that
term is defined in the Code).
               (ddd) “Security Interest” has the meaning specified therefor in
Section 2.
               (eee) “Stock” has the meaning specified therefor in the Credit
Agreement.
               (fff) “Supporting Obligations” means supporting obligations (as
such term is defined in the Code), and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Related Property.
               (ggg) “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including (i) the registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 5, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (vi) all of each Grantor’s rights
corresponding thereto throughout the world.
               (hhh) “Trademark Security Agreement” means each Trademark
Security Agreement executed and delivered by Grantors, or any of them, and
Agent, in substantially the form of Exhibit D.
               (iii) “URL” means “uniform resource locator,” an internet web
address.
          2. Grant of Security. Each Grantor hereby unconditionally grants and
pledges to Agent, for the benefit of each member of the Lender Group and each of
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the “Security Interest”) in all of
such Grantor’s right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the “Collateral”):
               (a) all of such Grantor’s Accounts;
               (b) all of such Grantor’s Books;
               (c) all of such Grantor’s Chattel Paper;
               (d) all of such Grantor’s Deposit Accounts;
               (e) all of such Grantor’s Equipment and Fixtures;
               (f) all of such Grantor’s General Intangibles;

-7-



--------------------------------------------------------------------------------



 



               (g) all of such Grantor’s Inventory;
               (h) all of such Grantor’s Investment Related Property;
               (i) all of such Grantor’s Negotiable Collateral;
               (j) all of such Grantor’s Supporting Obligations;
               (k) all of such Grantor’s Commercial Tort Claims;
               (l) all of such Grantor’s money, Cash Equivalents, or other
assets of such Grantor that now or hereafter come into the possession, custody,
or control of Agent (or its agent or designee) or any other member of the Lender
Group; and
               (m) all of the proceeds (as such term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles, Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Related Property.
          Notwithstanding anything contained in this Agreement to the contrary,
the term “Collateral” shall not include: (i) to the extent required to secure
Secured Obligations constituting US Obligations, voting Stock in excess of 65%
of the total outstanding voting Stock of any first tier Foreign Subsidiary of
any US Loan Party that is a CFC (and none of the Stock of any Subsidiary of such
CFC); (ii) any rights or interest in any contract, lease, permit, license, or
license agreement covering real or personal property of any Grantor if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that,
(A) the foregoing exclusions of this clause (ii) shall in no way be construed
(1) to apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that

-8-



--------------------------------------------------------------------------------



 



would permit Agent’s security interest or lien notwithstanding the prohibition
or restriction on the pledge of such contract, lease, permit, license, or
license agreement; provided, that the Grantors shall use their commercially
reasonable efforts to obtain consent to the grant of a security interest in
favor of Agent in relation to any asset determined to be material by Agent and
(B) the foregoing exclusions of clauses (i) and (ii) shall in no way be
construed to limit, impair, or otherwise affect any of Agent’s, any other member
of the Lender Group’s or any Bank Product Provider’s continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Stock (including any
Accounts or Stock), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Stock); (iii) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral or (iv) any other Excluded
Property.
          3. Security for Secured Obligations. The Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Lender Group, the Bank Product Providers or any of them, but for
the fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding.
          4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Agent or any other member of the
Lender Group of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) none of the members of the Lender Group shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any of the members of the
Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting their
respective businesses as provided in the Credit Agreement, subject to and upon
the terms hereof and of the Credit Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, dividend, and distribution rights, shall
remain in the applicable Grantor until (i) the occurrence and continuance of an
Event of Default and (ii)

-9-



--------------------------------------------------------------------------------



 



Agent has notified the applicable Grantor of Agent’s election to exercise such
rights with respect to the Pledged Interests pursuant to Section 15.
          5. Representations and Warranties. Each Grantor hereby represents and
warrants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, which representations and warranties shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:
               (a) The exact legal name of each of the Grantors is set forth on
the signature pages of this Agreement or a written notice provided to Agent
pursuant to Section 6.5 of the Credit Agreement.
               (b) As of the Closing Date: (i) Schedule 2 provides a complete
and correct list of all registered Copyrights owned by any Grantor, all
applications for registration of Copyrights owned by any Grantor; (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person other than non-exclusive licenses
granted in the ordinary course of business or (B) any Person has granted to any
Grantor any license or other rights in Intellectual Property owned or controlled
by such Person in each case with respect to (A) and (B), that is material to the
business of such Grantor (iii) Schedule 4 provides a complete and correct list
of all issued Patents owned by any Grantor and all applications for Patents
owned by any Grantor; and (iv) Schedule 5 provides a complete and correct list
of all registered Trademarks owned by any Grantor, all applications for
registration of Trademarks owned by any Grantor.
               (c) (i) each Grantor owns exclusively or has the valid right to
use all Intellectual Property that is material to or necessary for the conduct
of its business;
                    (ii) to each Grantor’s knowledge, no Person is currently
infringing or misappropriating any Intellectual Property rights owned by such
Grantor, in each case, that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change;
                    (iii) (A) to each Grantor’s knowledge, (1) such Grantor is
not currently infringing or misappropriating any Intellectual Property rights of
any Person, and (2) no product manufactured, used, distributed, licensed, or
sold by or service provided by such Grantor is currently infringing or
misappropriating any Intellectual Property rights of any Person, in each case,
except where such infringement either individually or in the aggregate could not

-10-



--------------------------------------------------------------------------------



 



reasonably be expected to result in a Material Adverse Change, and (B) there are
no pending, or to any Grantor’s knowledge, threatened infringement or
misappropriation claims or proceedings pending against any Grantor, and no
Grantor has received any notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Change;
                    (iv) to each Grantor’s knowledge, all registered Copyrights,
registered Trademarks, and issued Patents that are owned by such Grantor and
material to or necessary for the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect, and
                    (v) each Grantor has taken commercially reasonable steps to
maintain the confidentiality of and otherwise protect and enforce its rights in
all trade secrets owned by such Grantor that are necessary in the business of
such Grantor
               (d) This Agreement creates a valid security interest in the
Collateral of each Grantor, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or reasonably desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements listing each applicable Grantor, as a debtor, and Agent, as secured
party, in the jurisdictions listed next to such Grantor’s name on Schedule 8.
Upon the making of such filings, Agent shall have a first priority perfected
security interest in the ABL Priority Collateral (subject only to (x) Permitted
Liens which are either permitted purchase money Liens or the interests of
lessors under Capital Leases and (y) Permitted Liens that are subject to the
terms of the Intercreditor Arrangements) of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement. Upon
filing of the Copyright Security Agreement with the United States Copyright
Office, filing of the Patent Security Agreement and the Trademark Security
Agreement with the PTO, and the filing of appropriate financing statements in
the jurisdictions listed on Schedule 8, all action necessary or desirable to
protect and perfect the Security Interest in and to on each Grantor’s United
States issued Patents and applications for Patents, United States federally
registered Trademarks and pending applications therefor, or United States
registered or applied-for Copyrights has been taken and such perfected Security
Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor with respect to such United States issued Patents
and applications for Patents, United States federally registered Trademarks and
pending applications therefore, or United States registered or applied-for
Copyrights. Upon the execution and delivery of Control Agreements in favor of
the Agent with respect to any Deposit and Security Accounts, all action by any
Grantor necessary to protect and perfect such security interest on each item of
Collateral will have been duly taken.
               (e) (i) Except for the Security Interest created hereby, each
Grantor is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 6 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests

-11-



--------------------------------------------------------------------------------



 



acquired after the Closing Date; (ii) all of the Pledged Interests are duly
authorized, validly issued, fully paid and nonassessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 6 as supplemented or modified by any Pledged Interests Addendum or any
Joinder to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge, the Investment Related Property pledged by such Grantor to
Agent as provided herein; (iv) all actions necessary or reasonably desirable to
perfect and establish the first priority of, or otherwise protect, Agent’s Liens
in the Investment Related Property, and the proceeds thereof, have been duly
taken, upon (A) the execution and delivery of this Agreement; (B) the taking of
possession by Agent (or its agent or designee) of any certificates representing
the Pledged Interests, together with undated powers (or other documents of
transfer reasonably acceptable to Agent) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 8 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates, and (D) with respect
to any Securities Accounts, the delivery of Control Agreements with respect
thereto (to the extent required to be delivered pursuant to the Credit
Agreement); and (v) each Grantor has delivered to and deposited with Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Agent) endorsed in blank
with respect to such certificates. None of the Pledged Interests owned or held
by such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.
               (f) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Agent of the voting or other rights provided for in
this Agreement with respect to the Investment Related Property or the remedies
in respect of the Collateral pursuant to this Agreement, except as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally. Except for the
absence of Intellectual Property Licenses that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change,
no Intellectual Property License of any Grantor that is necessary to the conduct
of such Grantor’s business requires any consent of any other Person in order for
such Grantor to grant the security interest granted hereunder in such Grantor’s
right, title or interest in or to such Intellectual Property License.
               (g) (i) Schedule 7 sets forth each promissory note (as defined in
the Code) constituting Collateral and pledged hereunder (each a “Pledged Note”)
and (ii) there is no material default, breach, violation, or event of
acceleration existing under any Pledged Note and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a material default, breach, violation, or event of
acceleration under any Pledged Note. No Grantor that is an obligee under a
Pledged Note has waived any default, breach, violation, or event of acceleration
under such Pledged Note.
               (h) As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor

-12-



--------------------------------------------------------------------------------



 



hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a securities account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.
          6. Covenants. Each Grantor, jointly and severally, covenants and
agrees with Agent that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 18 and
Section 23:
               (a) Possession of Collateral. In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, in each case, having an aggregate
value or face amount of $1,000,000 or more for all such Negotiable Collateral,
Investment Related Property, or Chattel Paper, the Grantors shall promptly (and
in any event within ten (10) days after receipt thereof), notify Agent thereof,
and if and to the extent that perfection or priority of Agent’s Security
Interest therein is dependent on possession, the applicable Grantor, promptly
(and in any event within ten (10) days) after request by Agent, shall execute
such other documents and instruments as shall be reasonably requested by Agent
or, if applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Agent, together
with such undated powers (or other relevant document of transfer acceptable to
Agent) endorsed in blank as shall be reasonably requested by Agent, and shall do
such other acts or things deemed necessary or desirable by Agent to protect
Agent’s Security Interest therein;
               (b) Chattel Paper.
                    (i) Promptly (and in any event, to the extent reasonably
practicable, within ten (10) days) after request by Agent, each Grantor shall
take all steps reasonably necessary to grant Agent control of all electronic
Chattel Paper in accordance with the Code and all “transferable records” as that
term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction, to the extent that the aggregate
value or face amount of such electronic Chattel Paper equals or exceeds
$1,000,000;
                    (ii) If any Grantor retains possession of any Chattel Paper
or instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Agent, such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Wells Fargo Capital Finance, LLC, as Agent
for the benefit of the Lender Group and the Bank Product Providers”;

-13-



--------------------------------------------------------------------------------



 



               (c) Control Agreements. Except to the extent otherwise excused by
Sections 2.15, 5.18 and 6.11 of the Credit Agreement:
                    (i) each Grantor shall obtain an authenticated Control
Agreement, from each bank maintaining a Deposit Account for such Grantor; and
                    (ii) each Grantor shall obtain an authenticated Control
Agreement, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary, as applicable, issuing or holding any
financial assets or commodities or maintaining any Securities Account to or for
any Grantor.
               (d) Letter-of-Credit Rights. If the Grantors (or any of them) are
or become the beneficiary of letters of credit having a face amount or value of
$500,000 or more individually or in the aggregate, then the applicable Grantor
or Grantors shall promptly (and in any event within ten (10) days after becoming
a beneficiary), notify Agent thereof and, promptly after request by Agent, use
commercially reasonable efforts to enter into a tri-party agreement with Agent
and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Agent and directing all payments
thereunder to Agent’s Account, all in form and substance reasonably satisfactory
to Agent;
               (e) Commercial Tort Claims. If the Grantors (or any of them)
obtain any Commercial Tort Claims having a value, or involving an asserted
claim, in the amount of $5,000,000 or more individually or in the aggregate for
all Commercial Tort Claims, then the applicable Grantor or Grantors shall
promptly (and in any event within ten (10) days of obtaining such Commercial
Tort Claim), notify Agent upon incurring or otherwise obtaining such Commercial
Tort Claims and, promptly (and in any event within five (5) Business Days) after
request by Agent, amend or supplement Schedule 1 to describe such Commercial
Tort Claims in a manner that reasonably identifies such Commercial Tort Claims
and which is otherwise reasonably satisfactory to Agent, and hereby authorizes
the filing of additional financing statements or amendments to existing
financing statements describing such Commercial Tort Claims, and agrees to do
such other acts or things deemed necessary or desirable by Agent to give Agent a
first priority, perfected security interest in any such Commercial Tort Claim;
               (f) Government Contracts. Other than Accounts and Chattel Paper
the aggregate value of which does not at any one time exceed $1,000,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within ten (10) days of the creation
thereof) notify Agent thereof and, promptly (and in any event within twenty
(20) days) after request by Agent, subject to the terms of the Credit Agreement,
execute any instruments or take any steps reasonably required by Agent in order
that all moneys due or to become due under such contract or contracts shall be
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Providers, and shall provide written notice thereof under the Assignment of
Claims Act or other applicable law;

-14-



--------------------------------------------------------------------------------



 



               (g) Intellectual Property.
                    (i) Upon the request of Agent, in order to facilitate
filings with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall execute and deliver to Agent one or more
Copyright Security Agreements, Trademark Security Agreements, or Patent Security
Agreements to further evidence Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby;
                    (ii) Except to the extent that a Grantor determines in its
reasonable business judgment that such steps are not material to, necessary for,
economically desirable or prudent in the conduct of its business, each Grantor
shall have the duty, with respect to Intellectual Property owned by such Grantor
that is necessary in the conduct of such Grantor’s business, to protect and
diligently enforce and defend at such Grantor’s expense its Intellectual
Property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Intellectual
Property pending as of the date hereof or hereafter until the termination of
this Agreement, (C) to prosecute diligently any patent application that is part
of the Intellectual Property pending as of the date hereof or hereafter until
the termination of this Agreement, (D) to take all reasonable and necessary
action to preserve and maintain all of such Grantor’s Intellectual Property and
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (E) to use commercially reasonable efforts
to require all employees, consultants, and contractors of each Grantor who were
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment of Intellectual Property rights and obligations
of confidentiality. Except to the extent that a Grantor determines in its
reasonable business judgment that such steps are not material to, necessary for,
economically desirable or prudent in the conduct of its business, each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Grantor’s business. Each
Grantor hereby agrees to take the steps described in this Section 6(g)(ii) with
respect to all new or acquired Intellectual Property included in the Collateral;
                    (iii) Grantors acknowledge and agree that the Lender Group
shall have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Grantor. Without limiting the generality of this
Section 6(g)(iii), Grantors acknowledge and agree that no member of the Lender
Group shall be under any obligation to take any steps necessary to preserve
rights in the Collateral consisting of Intellectual Property or Intellectual
Property Licenses against any other Person, but any member of the Lender Group
may do so at its option from and after the occurrence and during the continuance
of an Event of Default, and all expenses incurred in connection therewith
(including reasonable fees and expenses of attorneys and other professionals)
shall be for the sole account of Borrowers and shall be chargeable to the Loan
Account;

-15-



--------------------------------------------------------------------------------



 



                    (iv) On each date on which a Compliance Certificate is
delivered by Parent pursuant to Section 5.1 of the Credit Agreement, each
Grantor shall provide Agent with a written report of all new Copyrights, Patents
or Trademarks that are registered or the subject of pending applications for
registrations, and of all Intellectual Property Licenses that are material to
the conduct of such Grantor’s business, in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
during the prior period and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications. In the case of such
registrations or applications therefor, which were acquired by any Grantor, each
such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Copyright, Patent and Trademark registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and material Intellectual Property Licenses as being subject to the
security interests created thereunder;
                    (v) Anything to the contrary in this Agreement
notwithstanding, in no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Copyright with the United States Copyright Office or any similar office
or agency in another country without giving Agent written notice thereof at
least 10 days prior to such filing and complying with Section 6(g)(i). Upon
receipt from the United States Copyright Office of notice of registration of any
Copyright, each Grantor shall promptly (but in no event later than three 10 days
following such receipt) notify (but without duplication of any notice required
by Section 6(g)(v)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. If any Grantor acquires from any Person any Copyright
registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than 10 days following such acquisition) notify
Agent of such acquisition and deliver, or cause to be delivered, to Agent,
documentation sufficient for Agent to perfect Agent’s Liens on such Copyright.
In the case of such Copyright registrations or applications therefor which were
acquired by any Grantor, each such Grantor shall promptly (but in no event later
than 20 days following such acquisition) file the necessary documents with the
appropriate Governmental Authority identifying the applicable Grantor as the
owner (or as a co-owner thereof, if such is the case) of such Copyrights;
                    (vi) Each Grantor shall take commercially reasonable steps
to maintain the confidentiality of, and otherwise protect and enforce its rights
in, the Intellectual Property that is material to or necessary for conduct of
such Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements and (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain;

-16-



--------------------------------------------------------------------------------



 



                    (vii) No Grantor shall enter into any material Intellectual
Property License to receive any license or rights in any Intellectual Property
of any other Person unless such Grantor has used commercially reasonable efforts
to permit the assignment of or grant of a security interest in such Intellectual
Property License (and all rights of Grantor thereunder) to the (and any
transferees of Agent);
               (h) Investment Related Property.
                    (i) If any Grantor shall acquire, obtain, receive or become
entitled to receive any Pledged Interests after the Closing Date, it shall
promptly (and in any event within twenty (20) days of acquiring or obtaining
such Collateral) deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;
                    (ii) Upon the occurrence and during the continuance of an
Event of Default, following the request of Agent, all sums of money and property
paid or distributed in respect of the Investment Related Property that are
received by any Grantor shall be held by the Grantors in trust for the benefit
of Agent segregated from such Grantor’s other property, and such Grantor shall
deliver it forthwith to Agent in the exact form received;
                    (iii) Each Grantor shall promptly deliver to Agent a copy of
each material notice or other material communication received by it in respect
of any Pledged Interests;
                    (iv) No Grantor shall make or consent to any amendment or
other modification or waiver with respect to any Pledged Interests, Pledged
Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests if the same is prohibited pursuant to the Loan Documents;
                    (v) Each Grantor agrees that it will cooperate with Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the Security
Interest on the Investment Related Property or to effect any sale or transfer
thereof;
                    (vi) As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, each Grantor hereby covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.

-17-



--------------------------------------------------------------------------------



 



               (i) Fixtures. Each Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property;1
               (j) Transfers and Other Liens. Grantors shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral, except as expressly permitted by
the Credit Agreement or as otherwise agreed by the Lender Group thereunder, or
(ii) create or permit to exist any Lien upon or with respect to any of the
Collateral of any Grantor, except for Permitted Liens or as otherwise agreed by
the Lender Group under the Credit Agreement. The inclusion of Proceeds in the
Collateral shall not be deemed to constitute Agent’s consent to any sale or
other disposition of any of the Collateral except as expressly permitted in this
Agreement or the other Loan Documents;
               (k) Controlled Accounts. Each Grantor shall establish and
maintain cash management services as required pursuant to Section 2.15 of the
Credit Agreement and enter into Control Agreements with respect to its Deposit
Accounts and Securities Accounts as required by Sections 5.18 and 6.11 of the
Credit Agreement; and
               (l) Pledged Notes. Except as otherwise expressly permitted by the
Credit Agreement or the Intercompany Subordination Agreement, Grantors
(i) without the prior written consent of Agent, will not (A) waive or release
any obligation of any Person that is obligated under any of the Pledged Notes,
(B) take or omit to take any action or knowingly suffer or permit any action to
be omitted or taken, the taking or omission of which would result in any right
of offset against sums payable under the Pledged Notes, or (C) other than
Permitted Dispositions, assign or surrender their rights and interests under any
of the Pledged Notes or terminate, cancel, modify, change, supplement or amend
the Pledged Notes, and (ii) shall provide to Agent copies of all material
written notices (including notices of default) given or received with respect to
the Pledged Notes promptly after giving or receiving such notice.
          7. Relation to Other Security Documents. The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.
               (a) Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.
               (b) Patent, Trademark, Copyright Security Agreements. The
provisions of the Copyright Security Agreements, Trademark Security Agreements,
and Patent Security Agreements are supplemental to the provisions of this
Agreement, and nothing contained in the Copyright Security Agreements, Trademark
Security Agreements, or the Patent Security Agreements shall limit any of the
rights or remedies of Agent hereunder. In the event of any conflict between any
provision in this Agreement and a provision in a Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, such provision of
this Agreement shall control.
 

1   Discuss if still in issue.

-18-



--------------------------------------------------------------------------------



 



          8. Further Assurances.
               (a) Each Grantor agrees that from time to time, at its own
expense, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that Agent may reasonably request,
in order to perfect and protect the Security Interest granted hereby, to create,
perfect or protect the Security Interest purported to be granted hereby or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.
               (b) Each Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as Agent may reasonably
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby.
               (c) Each Grantor authorizes Agent at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction.
               (d) Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection with this Agreement without the
prior written consent of Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
          9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses constituting Collateral in connection with the enforcement of
Agent’s rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Agent or any of
its nominees.
          10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

-19-



--------------------------------------------------------------------------------



 



               (a) to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection with the Accounts or any other Collateral of such Grantor;
               (b) to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;
               (c) to receive, indorse, and collect any drafts or other
instruments, documents, Negotiable Collateral or Chattel Paper;
               (d) to file any claims or take any action or institute any
proceedings which Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Agent with respect to any of the Collateral;
               (e) to repair, alter, or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Person obligated to such
Grantor in respect of any Account of such Grantor;
               (f) subject to the Intercreditor Arrangements, to use any
Intellectual Property or Intellectual Property Licenses of such Grantor,
including but not limited to any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, or advertising matter, in
preparing for sale, advertising for sale, or selling Inventory or other
Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
               (g) Agent, on behalf of the Lender Group or the Bank Product
Providers, shall have the right, but shall not be obligated, to bring suit in
its own name, to the extent permissible under applicable Law, to enforce the
Intellectual Property and Intellectual Property Licenses and, if Agent shall
commence any such suit, the appropriate Grantor shall, at the request of Agent,
do any and all lawful acts and execute any and all proper documents reasonably
required by Agent in aid of such enforcement.
          To the extent permitted by law, each Grantor hereby ratifies all that
such attorney-in-fact shall lawfully do or cause to be done by virtue hereof.
This power of attorney is coupled with an interest and shall be irrevocable
until this Agreement is terminated.
          11. Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.
          12. Agent’s Duties. The powers conferred on Agent hereunder are solely
to protect Agent’s interest in the Collateral, for the benefit of the Lender
Group and the Bank Product Providers, and shall not impose any duty upon Agent
to exercise any such powers. Except for the safe custody of any Collateral in
its actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights

-20-



--------------------------------------------------------------------------------



 



pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.
          13. Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuance of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to Agent, for the benefit of the
Lender Group and the Bank Product Providers, or that Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
Loan Documents.
          14. Disposition of Pledged Interests by Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal and state securities laws and sold on the open
market. Each Grantor, therefore, agrees that: (a) if Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.
          15. Voting and Other Rights in Respect of Pledged Interests.
               (a) Upon the occurrence and during the continuation of an Event
of Default, (i) Agent may, at its option, and with two (2) Business Days prior
notice to any Grantor, and in addition to all rights and remedies available to
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
such Grantor, but under no circumstances is Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Agent duly exercises its right to
vote any of such Pledged Interests, each Grantor hereby appoints Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be. The power-of-attorney and proxy granted hereby is
coupled with an interest and shall be irrevocable.

-21-



--------------------------------------------------------------------------------



 



               (b) For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Agent, the other members of the Lender Group, or the Bank
Product Providers, or the value of the Pledged Interests.
          16. Remedies. Upon the occurrence and during the continuance of an
Event of Default:
               (a) Agent may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event and subject to
the terms of the Credit Agreement and this Agreement, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent’s offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days
notice to the applicable Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and specifically such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that the internet shall
constitute a “place” for purposes of Section 9-610(b) of the Code. Each Grantor
agrees that any sale of Collateral to a licensor pursuant to the terms of a
license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.
               (b) Agent is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including, to the extent
permitted under any Intellectual Property License), as it pertains to the
Collateral, in preparing for sale, advertising for sale and selling any
Collateral, and each Grantor’s rights under all licenses and all franchise
agreements shall inure to the benefit of Agent.

-22-



--------------------------------------------------------------------------------



 



               (c) Agent may, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which Agent’s Liens are perfected by control under
Section 9-104 of the Code, instruct the bank maintaining such Deposit Account
for the applicable Grantor to pay the balance of such Deposit Account to or for
the benefit of Agent, and (ii) with respect to any Grantor’s Securities Accounts
in which Agent’s Liens are perfected by control under Section 9-106 of the Code,
instruct the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.
               (d) Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement. In the event
the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.
               (e) Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Agent shall have the right to an immediate writ of
possession without notice of a hearing. Agent shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Agent.
          17. Remedies Cumulative. Each right, power, and remedy of Agent, any
other member of the Lender Group, or any Bank Product Provider as provided for
in this Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.
          18. Termination. This Agreement and the Security Interests granted
hereby shall terminate, and each Loan Party shall be released from its
obligations under this Agreement in accordance with Section 15.11 of the Credit
Agreement.
          19. Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of

-23-



--------------------------------------------------------------------------------



 



payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
          20. Indemnity and Expenses.
               (a) Each Grantor agrees to indemnify Agent and the other members
of the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.
               (b) Grantors, jointly and severally, shall, upon demand, pay to
Agent (or Agent, may charge to the Loan Account) all the Lender Group Expenses
which Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.
          21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Agent and each
Grantor to which such amendment applies.
          22. Addresses for Notices. All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at their respective addresses

-24-



--------------------------------------------------------------------------------



 



specified in the Credit Agreement or Guaranty, as applicable, or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
          23. Continuing Security Interest: Assignments under Credit Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans or extensions of credit made by any Lender to Borrowers,
nor the taking of further security, nor the retaking or re-delivery of the
Collateral to Grantors, or any of them, by Agent, nor any other act of the
Lender Group or the Bank Product Providers, or any of them, shall release any
Grantor from any obligation, except a release or discharge executed in writing
by Agent in accordance with the provisions of the Credit Agreement. Agent shall
not by any act, delay, omission or otherwise, be deemed to have waived any of
its rights or remedies hereunder, unless such waiver is in writing and signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Agent would otherwise have had on any other
occasion.
          24. Governing Law.
               (a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.
               (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING

-25-



--------------------------------------------------------------------------------



 



ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 24(b).
               (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND
EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
          25. New Subsidiaries. Pursuant to Section 5.11 of the Credit
Agreement, certain Subsidiaries (whether by acquisition or creation) of any
Grantor are required to enter into this Agreement by executing and delivering in
favor of Agent a Joinder to this Agreement in substantially the form of
Exhibit J-1 to the Credit Agreement. Upon the execution and delivery of
Exhibit J-1 to the Credit Agreement by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.
          26. Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of each member of the Lender Group and each of the Bank
Product Providers.
          27. Luxembourg Pledge. The perfection and enforcement of the Pledged
Interests (the “Luxembourg Pledge”) of a Pledged Company whose registered
office/place of central administration is in Luxembourg (the “Luxembourg Pledged
Company”) shall be subject to the mandatory provisions of Luxembourg law and,
more particularly, the law dated August 5, 2005 on financial collateral
arrangements. The Parties agree that the Luxembourg Pledge shall be perfected by
the acknowledgement and acceptance thereof by the Luxembourg Pledged Company and
the entry of the Luxembourg Pledge in the shareholders’ register of the
Luxembourg Pledged Company promptly after the signature of this Agreement as
follows:
“All existing and future shares and Pledged Interests held by Pregis Corporation
in the share capital of Pregis (Luxembourg) Holding S.àr.l. are pledged as a

-26-



--------------------------------------------------------------------------------



 



continuing security interest for the benefit of Wells Fargo Capital Finance, LLC
(“WFCF”) in its capacity as administrative agent and collateral agent for the
Lender Group and the Bank Product Providers pursuant to a security agreement
dated 23 March 2011 by and between the Grantors and WFCF (the “Security
Agreement” and any defined terms therein shall be read in accordance with the
Security Agreement). Pregis (Luxembourg) Holding S.àr.l. has been duly notified
of the existence of the pledge and the Pledged Interests may not be disposed of
in any way without the prior written consent of WFCF.”
          28. Miscellaneous.
               (a) This Agreement is a Loan Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
               (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
               (c) Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
               (d) Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against any member of the Lender Group or any Grantor,
whether under any rule of construction or otherwise. This Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
               (e) The pronouns used herein shall include, when appropriate,
either gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
               (f) Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise

-27-



--------------------------------------------------------------------------------



 



indicated, the inclusive meaning represented by the phrase “and/or”. The words
“hereof”, “herein”, “hereby”, “hereunder”, and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Secured Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.
               (g) All of the annexes, schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
               (h) THE RIGHTS AND REMEDIES OF THE AGENT, THE LENDER GROUP AND
THE BANK PRODUCT PROVIDERS HEREUNDER ARE SUBJECT TO THE INTERCREDITOR
ARRANGEMENTS. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT
AND THE INTERCREDITOR ARRANGEMENTS, THE TERMS OF THE INTERCREDITOR ARRANGEMENTS
SHALL CONTROL.
[signature pages follow]

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have caused this
Agreement to be executed and delivered as of the day and year first above
written.

          GRANTORS:   PREGIS HOLDING II CORPORATION, a Delaware corporation
      By:           Name:           Title:           PREGIS CORPORATION, a
Delaware corporation
      By:   By:         Name:           Title:           PREGIS INNOVATIVE
PACKAGING INC., a Delaware corporation
      By:   By:         Name:           Title:           PREGIS INTELLIPACK
CORP., a Delaware corporation
      By:   By:         Name:           Title:           HEXACOMB CORPORATION,
an Illinois corporation
      By:   By:         Name:           Title:        

[SIGNATURE PAGE TO US SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



          AGENT:   WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company
      By:           Name:           Title:        

[SIGNATURE PAGE TO US SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMERCIAL TORT CLAIMS
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of
the Code]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
COPYRIGHTS

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
INTELLECTUAL PROPERTY LICENSES

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
PATENTS

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
TRADEMARKS

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
PLEDGED COMPANIES

                          Name of Pledged   Number of   Class of   Percentage of
  Certificate Name of Grantor   Company   Shares/Units   Interests   Class Owned
  Nos.
 
                   

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
PLEDGED NOTES

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

      Grantor   Jurisdictions

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
          This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security
Agreement”) is made this ___ day of                     , 2011, by and among
Grantors listed on the signature pages hereof (collectively, jointly and
severally, “Grantors” and each individually “Grantor”), and WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company (“WFCF”), in its capacity as
agent for the lender group and the bank product providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”).
WITNESSETH :
          WHEREAS, pursuant to that certain Credit Agreement dated as of
March 23, 2011 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Pregis Holding II
Corporation, a Delaware corporation, as parent (“Parent”), Pregis Corporation, a
Delaware corporation (the “Company”), and certain Subsidiaries of the Company
identified as borrowers on the signature pages thereto, as borrowers (together
with the Company, each a “Borrower” and collectively, “Borrowers”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and
          WHEREAS, the members of the Lender Group are willing to make the
financial accommodations to Borrowers as provided for in the Credit Agreement,
but only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of March 23, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and
          WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of the Lender Group and the Bank
Product Providers, this Copyright Security Agreement;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
          1. DEFINED TERMS. All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement.
          2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor
hereby unconditionally grants and pledges to Agent, for the benefit each member
of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security

 



--------------------------------------------------------------------------------



 



Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):
               (a) all of such Grantor’s Copyrights and Copyright Intellectual
Property Licenses to which it is a party including those referred to on
Schedule I;
               (b) all renewals or extensions of the foregoing; and
               (c) all products and proceeds of the foregoing, including any
claim by such Grantor against third parties for past, present or future
infringement of any Copyright or any Copyright exclusively licensed under any
Intellectual Property License, including the right to receive damages, or the
right to receive license fees, royalties, and other compensation under any such
Copyright Intellectual Property License.
          3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement
and the Security Interest created hereby secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Copyright Security Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Agent, the Lender
Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
          4. SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there is any inconsistency between this Copyright Security Agreement and
the Security Agreement, the Security Agreement shall control.
          5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior
written notice within 10 days of filing any additional application for
registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Copyright Security Agreement by amending Schedule I
to include any future United States registered copyrights or applications
therefor of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Copyright Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
          6. COUNTERPARTS. This Copyright Security Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Copyright Security Agreement. Delivery of an

-2-



--------------------------------------------------------------------------------



 



executed counterpart of this Copyright Security Agreement by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Copyright Security
Agreement. Any party delivering an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Copyright Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Copyright
Security Agreement.
          7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document.
Unless the context of this Copyright Security Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”. The words “hereof”, “herein”,
“hereby”, “hereunder”, and similar terms in this Copyright Security Agreement
refer to this Copyright Security Agreement as a whole and not to any particular
provision of this Copyright Security Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Copyright Security Agreement
unless otherwise specified. Any reference in this Copyright Security Agreement
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Secured Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.
          8. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

-3-



--------------------------------------------------------------------------------



 



          9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
9.
          10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Copyright
Security Agreement to be executed and delivered as of the day and year first
above written.

          GRANTORS:                By:           Name:           Title:        
          By:           Name:           Title:        

AGENT:   ACCEPTED AND ACKNOWLEDGED BY:

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company
      By:           Name:           Title:        

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations

                                                                  Application
Date   Grantor     Country     Copyright     Registration No.     (if pending)  

Copyright Licenses

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PATENT SECURITY AGREEMENT
          This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is
made this ___ day of                     , 2011, by and among the Grantors
listed on the signature pages hereof (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO Capital Finance,
LLC, a Delaware limited liability company (“WFCF”), in its capacity as agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, “Agent”).
WITNESSETH :
          WHEREAS, pursuant to that certain Credit Agreement dated as of
March 23, 2011 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Pregis Holding II
Corporation, a Delaware corporation, as parent (“Parent”), Pregis Corporation, a
Delaware corporation (the “Company”), and certain Subsidiaries of the Company
identified as borrowers on the signature pages thereto, as borrowers (together
with the Company, each a “Borrower” and collectively, “Borrowers”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and
          WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of March 23, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and
          WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of the Lender Group and the Bank
Product Providers, this Patent Security Agreement;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
          1. DEFINED TERMS. All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement.
          2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor
hereby unconditionally grants and pledges to Agent, for the benefit each member
of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security

 



--------------------------------------------------------------------------------



 



Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):
               (a) all of its Patents and Patent Intellectual Property Licenses
to which it is a party including those referred to on Schedule I;
               (b) all divisionals, continuations, continuations-in-part,
reissues, reexaminations, or extensions of the foregoing; and
               (c) all products and proceeds of the foregoing, including any
claim by such Grantor against third parties for past, present or future
infringement of any Patent or any Patent exclusively licensed under any
Intellectual Property License, including the right to receive damages, or right
to receive license fees, royalties, and other compensation under any such Patent
Intellectual Property License.
          3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement
and the Security Interest created hereby secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.
          4. SECURITY AGREEMENT. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the Security
Interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Patent Security Agreement and the
Security Agreement, the Security Agreement shall control.
          5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to
any new patent application or issued patent or become entitled to the benefit of
any patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give notice in writing to Agent with
respect to any such new patent rights at the time that US Administrative
Borrower provides its Quarterly Compliance Certificate pursuant to Section 5.1
of the Credit Agreement. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Patent
Security Agreement by amending Schedule I to include any such new patent rights
of each Grantor. Notwithstanding the foregoing, no failure to so modify this
Patent Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

-2-



--------------------------------------------------------------------------------



 



          6. COUNTERPARTS. This Patent Security Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement. Any party delivering an executed counterpart of this
Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.
          7. CONSTRUCTION. This Patent Security Agreement is a Loan Document.
Unless the context of this Patent Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Patent Security Agreement refer to this
Patent Security Agreement as a whole and not to any particular provision of this
Patent Security Agreement. Section, subsection, clause, schedule, and exhibit
references herein are to this Patent Security Agreement unless otherwise
specified. Any reference in this Patent Security Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Hedge Agreements provided by
Hedge Providers) other than (i) unasserted contingent indemnification Secured
Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.
          8. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING

-3-



--------------------------------------------------------------------------------



 



HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY
IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
9.
          10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Patent
Security Agreement to be executed and delivered as of the day and year first
above written.

          GRANTORS:          By:           Name:           Title:              
      By:           Name:           Title:         AGENT:  ACCEPTED AND
ACKNOWLEDGED BY:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company
      By:           Name:           Title:        

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents

                                                  Application/   Grantor    
Country     Patent     Patent No.  

Patent Licenses

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PLEDGED INTERESTS ADDENDUM
          This Pledged Interests Addendum, dated as of                        
__, 20          (this “Pledged Interests Addendum”), is delivered pursuant to
Section 6 of the Security Agreement referred to below. The undersigned hereby
agrees that this Pledged Interests Addendum may be attached to that certain
Security Agreement, dated as of March 23, 2011, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned, together with the other Grantors named
therein, to WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as Agent. Initially capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Security Agreement or, if not
defined therein, in the Credit Agreement. The undersigned hereby agrees that the
additional interests listed on Schedule I shall be and become part of the
Pledged Interests pledged by the undersigned to Agent in the Security Agreement
and any pledged company set forth on Schedule I shall be and become a “Pledged
Company” under the Security Agreement, each with the same force and effect as if
originally named therein. This Pledged Interests Addendum is a Loan Document.
Delivery of an executed counterpart of this Pledged Interests Addendum by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Pledged
Interests Addendum. If the undersigned delivers an executed counterpart of this
Pledged Interests Addendum by telefacsimile or other electronic method of
transmission, the undersigned shall also deliver an original executed
counterpart of this Pledged Interests Addendum but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Pledged Interests Addendum.
          The undersigned hereby certifies that the representations and
warranties set forth in Section 5 of the Security Agreement of the undersigned
are true and correct as to the Pledged Interests listed herein on and as of the
date hereof.
          THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE

 



--------------------------------------------------------------------------------



 



EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.
          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGED INTERESTS
ADDENDUM MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests
Addendum to be executed and delivered as of the day and year first above
written.

            [                                        ]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to
PLEDGED INTERESTS ADDENDUM
Pledged Interests

                                                                         
Percentage                 Name of Pledged     Number of     Class of     of
Class     Certificate   Name of Grantor     Company     Shares/Units    
Interests     Owned     Nos.  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TRADEMARK SECURITY AGREEMENT
          This TRADEMARK SECURITY AGREEMENT (this “Trademark Security
Agreement”) is made this ___ day of                     , 20__, by and among
grantors listed on the signature pages hereof (collectively, jointly and
severally, “Grantors” and each individually “Grantor”), and WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company (“WFCF”), in its capacity as
agent for the lender group and the bank product providers (in such capacity,
together with its successors and assigns in such capacity, “Agent”).
WITNESSETH:
          WHEREAS, pursuant to that certain Credit Agreement dated as of
March 23, 2011 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Pregis Holding II
Corporation, a Delaware corporation, as parent (“Parent”), Pregis Corporation, a
Delaware corporation (the “Company”), and certain Subsidiaries of the Company
identified as borrowers on the signature pages thereto, as borrowers (together
with the Company, each a “Borrower” and collectively, “Borrowers”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and
          WHEREAS, the members of the Lender Group are willing to make the
financial accommodations to Borrower as provided for in the Credit Agreement,
but only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of March 23, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and
          WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
          1. DEFINED TERMS. All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement.
          2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor
hereby unconditionally grants and pledges to Agent, for the benefit each member
of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security

 



--------------------------------------------------------------------------------



 



Agreement as the “Security Interest”) in all of such Grantor’s right, title and
interest in and to the following, whether now owned or hereafter acquired or
arising (collectively, the “Trademark Collateral”):
               (a) all of its Trademarks and Trademark Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
               (b) all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and
               (c) all products and proceeds (as that term is defined in the
Code) of the foregoing, including any claim by such Grantor against third
parties for past, present or future (i) infringement or dilution of any
Trademark or any Trademarks exclusively licensed under any Intellectual Property
License, including right to receive any damages, (ii) injury to the goodwill
associated with any Trademark, or (iii) right to receive license fees,
royalties, and other compensation under any such Trademark Intellectual Property
License.
          3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement
and the Security Interest created hereby secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Trademark Security Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Agent, the Lender
Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
          4. SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.
          5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to
any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give notice in writing to Agent with
respect to any such new trademarks or renewal or extension of any trademark
registration at the time that US Administrative Borrower provides its Quarterly
Compliance Certificate pursuant to Section 5.1 of the Credit Agreement. Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Trademark Security Agreement by amending
Schedule I to include any such new trademark rights of each Grantor.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

-2-



--------------------------------------------------------------------------------



 



          6. COUNTERPARTS. This Trademark Security Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement. Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement. Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.
          7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document.
Unless the context of this Trademark Security Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”. The words “hereof”, “herein”,
“hereby”, “hereunder”, and similar terms in this Trademark Security Agreement
refer to this Trademark Security Agreement as a whole and not to any particular
provision of this Trademark Security Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Trademark Security Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Hedge Agreements provided by
Hedge Providers) other than (i) unasserted contingent indemnification Secured
Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.
          8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING

-3-



--------------------------------------------------------------------------------



 



HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
9.
          10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Trademark
Security Agreement to be executed and delivered as of the day and year first
above written.

          GRANTORS:          By:           Name:           Title:              
      By:           Name:           Title:         AGENT:  ACCEPTED AND
ACKNOWLEDGED BY:

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company
      By:           Name:           Title:        

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications

                                                  Application/ Grantor   Country
  Mark   Registration No.

Trade Names
Common Law Trademarks
Trademark Licenses

 